Title: From Alexander Hamilton to Jonathan Cass and John H. Buell, 21 September 1799
From: Hamilton, Alexander
To: Cass, Jonathan,Buell, John H.


          
            Sir
            New York Sepr 21st. 1799
          
          You are appointed to Superintend a recruiting party which is to carry on its operations in the first instance in the State of Delaware/Vermont in the f and ultimately in the adjoining counties of Maryland and Pensylvania, but not in the latter till further order. The Officers at foot have been directed to repair to Bennington/Wilmington to take your orders. The State of Vermont is now divided into three Subdistricts one comprising the counties of Windham & Windsor of which Westminster in the County of Windham is the rendezvous another comprising the counties of Bennington Rutland and Addison, of which Rutland in the County of Rutland is the rendezvous, the third comprising the residue of the State of which Newbury is the rendezvous. Three companies are at present recruiting in this State for the Sixteenth Regiment. You are in the first instance to recruit for two companies in for the Second Regiment and for this purpose you will prefer those two of the subdistricts which can best supply men. The state of Delaware is to be divided into two subdistricts of which ——— will form one and ——— the other the principal rendezvous of the first at ——— of the second at ——— It is contemplated intended in the first instance to raise two companies one within each of the subdistricts.
          You will be carefull that the operations of your officers are directed towards parts of the county which will least interfere with the recruiting for the sixteenth Regiment & you will with this view maintain a harmonious communication with the Officer who Superintends the Recruiting Service for the Regiment.
          Lt. Richmond(v)/Lt. Blake is to act as Pay Master and Quarter Master to the party, and accordingly will receive and will distribute according agreeably to your orders in writing money and all other supplies to those of the officers, who shall be employed in recruiting.
          You will of course understand that the operations of the recruiting officers are not to be confined to the rendezvouses which have been named but are to extend throughout the subdistricts—The men however as fast as they shall be raised are to be brought to the rendezvous of each subdistrict there to be supplied with Cloathing &c. and to be taught their exercise.
          A part of the officers may remain at each rendezvous to receive and to train the recruits—In each subdistrict one should be appointed according to seniority to take the command.
          As several of these officers have been newly appointed perhaps some of them on the same day—you may have it may happen that their relative rank is in some instances unsettled. In such cases you will fix it temporarily and provisionally, & report for my sanction; letting the Officers understand, that the arrangement is limited to the particular service, & will have no influence in the final settlement of their relative rank.
          Recruiting Region Articles of War Drums & fifes
          John Elliot Esquire at Wilmington is contractor for the supply of rations and of — objects in the Quarter Masters Stores Department, in the state of vermont Delaware. The articles objects of Quarter Masters stores supply, which he is to furnish, are Quarters transportation forage  and   fewel straw and stationary; and until a surgeon shall be annexed to the party, he will procure medical assistance. You will make arrangements with him (shewing him this part for the supply of the party under your direction—You are at liberty to engage hire temporary drummers & fifers two for each Company if they can be — had at the rate, of Eight Dollars per Month & rations, without cloathing.
          Other articles, than those above enumerated will be furnished, by Samuel Hodgsdon Esquire Superintendent of Military stores by the proper officers at Philadelphia—
          You will find herewith three four setts of “Rules and Regulations respecting the Recruiting Service” The blanks in No. 1 are filled as a model. There are also two setts of the Articles of War & the principal laws respecting our Military establishment You have also You will receive from the Adjutant Generals Office forms of returns and which are to be punctually executed attended to—You will constantly advise me of every occurrence worth attention.
          With great considera I am Sir Yr Obed Ser
           Major Cass of the 3 Regt.
          
            
              
                Officers ordered to Wilmington
                Ordered to Bennington
              
              
                Peter Robinson 2d Lt.
                Andw. McClary Capt.
              
              
                Chs. Smith—Ditto
                Wm. Laidlie 2d. Lt.
              
              
                Eli B. Climson—Do.
                John Wilson—Do.
              
              
                Thos. J. Laurance—Do.
                Thos. Porter Do
              
              
                Lt. Peyton
                Jas. Dill—Do.
              
              
                Meriwether Lewis 1st. Lt.
                Benjn. Bullet—Do.
              
              
                Moses Hook—2d. Lt.
                Seymour Rannix Do.
              
            
            Vermont
            Elijah Paine Esquire (of Bennington I believe) is Agent for the War Department and has had the charge of making contracts for the supply of Rations and Objects in the Quarter Masters Department within the State of Vermont. He will inform you who is the Contractor.
            To be sent to each Major
            2 Setts of Rules & Articles of W
            4 Setts of Rules & Reg. respecting recruiting with as many of the additional General orders
            Send to Adju
          
        